Citation Nr: 1025969	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-2 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent from 
March 5, 2007, to June 10, 2008, and in excess of 50 percent from 
June 11, 2008 forward for service-connected posttraumatic stress 
disorder (PTSD), to include entitlement to a total disability 
rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1972, 
including service in the Republic of Vietnam from December 1967 
to December 1968 and from July 1969 to July 1970.  His 
decorations include the Silver Star Medal and the Combat 
Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated 
in October 2006, January 2008, and February 2009.  In its October 
2006 decision, the RO denied entitlement to service connection 
for bilateral hearing loss.  In its January 2008 decision, the RO 
granted service connection for PTSD, assigning a 10 percent 
disability rating effective March 5, 2007.  In its February 2009 
decision, the RO denied entitlement to service connection for 
Parkinson's disease and increased the disability rating assigned 
for PTSD from 10 percent disabling to 30 percent disabling, 
effective June 11, 2008.  Thereafter, in a November 2009 rating 
decision, the RO again increased the  disability rating assigned 
for PTSD to 50 percent disabling, effective June 11, 2008.    

The Board notes that, in January 2010, the Veteran submitted 
additional evidence, including treatment records from Dr. Peter 
Hedera dated in April 2010 pertaining to his Parkinson's disease.  
However, as discussed in more detail below, because the Veteran's 
claim for entitlement to service connection for Parkinson's 
disease is not currently before the Board, this evidence is not 
pertinent to the Veteran's claims on appeal.  Thus, the Board 
will proceed with adjudication of his claims for entitlement to 
service connection for hearing loss and entitlement to an 
increased rating for PTSD irrespective of this evidence.  See 38 
C.F.R. § 20.1304(c) (2009).

The issues of entitlement to service connection for Parkinson's 
disease and entitlement to an initial rating in excess of 50 
percent for PTSD, including entitlement to a TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.

2.  From March 5, 2007, to June 10, 2008, the Veteran's PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech;  
impairment of short-term memory; disturbance of mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009). 

2.  The criteria for an evaluation of 50 percent for PTSD from 
March 5, 2007, to June 10, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In regard to the Veteran's bilateral hearing loss claim, as the 
Veteran's this claim is herein granted, any failure in notifying 
or assisting him is harmless error.  

In regard to his PTSD claim, to the extent that the Board is 
granting a 50 percent disability rating for the Veteran's PTSD 
from March 5, 2007, to June 10, 2008, any failure with respect to 
the duty to notify or assist is nonprejudicial, as this 
represents a complete grant of the benefit sought.  With respect 
to the Veteran's claim for entitlement to an initial evaluation 
in excess of 50 percent for PTSD, to include whether he is 
entitled to a TDIU, because the Board is remanding this issue for 
further development, no further discussion of VA's duties to 
notify and assist is necessary at this time.

II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss was 
caused by in-service exposure to infantry noise during combat and 
training.  Specifically, he reports that during military service, 
he was constantly exposed to noise from artillery in his military 
assignment as a forward observer.  He has also reported having a 
gradual onset of hearing loss that first began during service, 
and has indicated that he was first provided with hearing aids 
approximately three years after separation from service.  See 
September 2007 VA examination report.  Additionally, at the 
outset, the Board notes that service connection is already in 
effect for the Veteran's tinnitus.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed below, because there is 
no competent evidence showing that the Veteran's hearing loss was 
manifest to a degree of 10 percent or more during the first year 
following separation from service, service connection on a 
presumptive basis is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), any Veteran who engaged in combat during active service 
may submit satisfactory lay or other evidence as sufficient proof 
of service connection if the evidence is consistent with the 
facts, circumstances, conditions, and hardships of such service, 
even though there is no official record of such in-service 
incurrence or aggravation.  This presumption, however, does not 
warrant an automatic grant of service connection, but rather, 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence of record indicates that the Veteran 
served in the Republic of Vietnam from December 1967 to December 
1968 and from July 1969 to July 1970, and his DD-214 reveals that 
he was awarded a Silver Star Medal and a Combat Infantryman 
Badge.  As such, the record clearly indicates that the Veteran 
was exposed to combat, and accordingly, his assertions regarding 
events during combat are to be presumed if consistent with the 
time, place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Here, 
because the Veteran's reports of in-service exposure to artillery 
noise during combat and training are consistent with the 
circumstances, conditions and hardships of his service, VA must 
accept that he incurred the in-service injury.

The Veteran's service treatment records are devoid of evidence of 
treatment for hearing loss, and audiological testing at his March 
1972 separation examination revealed hearing within normal 
limits.  See Hensley v. Brown, 5 Vet.App. 155 (1993).  However, 
the Board notes that while the Veteran's service treatment 
records indicate that he had hearing within normal limits upon 
separation from service, his in-service audiological examinations 
do show a slight decrease in hearing acuity in the left ear 
during service.  

Post-service, in September 2007, the Veteran was afforded a VA 
audiological examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file, noting that both his 1965 entrance 
examination and his 1972 separation examination revealed hearing 
within normal limits bilaterally.  The Veteran reported that his 
hearing loss and tinnitus first began during service and had 
gradually worsened since service.  He also reported that he began 
using hearing aids approximately three years after separation 
from service in 1975.  Regarding his history of noise exposure, 
the Veteran reported that he was exposed to high levels of noise 
without hearing protection during service as a result of his 
military duties as a forward observer in the infantry division.  

Audiological testing confirmed bilateral hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on 
these results, the examiner diagnosed the Veteran with moderately 
severe to profound mixed hearing loss bilaterally and tinnitus.  
The examiner went on to report that, although the Veteran's 
current audiological test results demonstrated bilateral 
sensorineural hearing loss that was possibly consistent with 
noise exposure, because the Veteran had normal hearing upon 
separation from service in 1972, it was less likely than not that 
the Veteran's hearing loss was the result of his military noise 
exposure.  The examiner also provided the opinion that the 
Veteran's tinnitus was at least as likely as not the result of 
his military noise exposure insofar as there was no other obvious 
cause for the Veteran's tinnitus beginning in the 1970s other 
than his military noise exposure.  

Subsequently, in June 2008, the Veteran underwent audiological 
testing with Dr. Jenny H. Griggs.  The results of the June 2008 
audiogram have been associated with the claims file; however, 
because these results are in graph form only, they may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Significantly, 
however, Dr. Griggs did not provide an opinion as to the etiology 
of any hearing loss present.  

VA treatment records indicate that the Veteran began treatment 
for hearing loss in June 2008, when hearing aids were ordered.   
The Veteran has since undergone several hearing aid evaluations, 
including evaluations in August 2008, June 2009, and August 2009.  
Significantly, however, at no point during such treatment has a 
VA doctor provided an opinion as to the etiology of the Veteran's 
hearing loss.  

In a January 2009 statement, another service member reported that 
he met the Veteran in May 1972, a few days after he was released 
from military service, and stated that the first thing he noticed 
about the Veteran was that he had a difficult time keeping up 
with conversations.  This service member also reported that the 
Veteran told him about his unprotected in-service noise exposure, 
indicating that he had been driving a truck when it hit a land 
mine and that he had been exposed to noise from mortar fire while 
carrying out other wounded soldiers from this accident; the 
Veteran also told him that this was the incident for which he had 
received the Silver Star.  

Additionally, in a February 2009 statement, a fellow service 
member reported that he met the Veteran in 1967 while serving in 
the 101st Airborne division in Vietnam.  This service member 
reported that, as a member of the gun battery, the Veteran was 
exposed to unprotected noise from thousands of rounds being fired 
on five separate 105-millimeter Howitzer guns at the same time.  
Moreover, this service member reported that as a forward 
observer, the Veteran was at the extreme front of the action, 
where he was exposed to noise from 105s, 155s, big naval guns, 
helicopter guns, and jet fighters.  In this regard, he indicated 
that the Veteran was not only exposed to the rounds being fired, 
but also explosions as the weapons hit their targets.   

In February 2009, the Veteran underwent further audiological 
testing at Mid State ENT.  The results of the February 2009 
audiogram have been associated with the claims file; however, 
because these results are in graph form only, they may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The Board notes 
that the interpreting doctor diagnosed the Veteran with profound 
hearing bilateral hearing loss; however, the doctor did not 
provide an opinion as to the etiology of any hearing loss 
present.  

Thereafter, in a March 2009 statement, the Veteran's wife 
reported that she first met the Veteran in October 1972 and that 
they later married.  She stated that after several months of 
being married, she began to notice that the Veteran kept asking 
her to repeat herself, indicating that he could not hear what she 
was saying, and that over the years, his hearing continued to 
worsen.  She also stated that when they had children, the Veteran 
did not hear them crying in the other room, and that later, he 
did not join family conversations because he could not hear his 
family members.  Finally, the Veteran's wife reported that after 
several years of marriage, the Veteran sought treatment for his 
hearing loss and was provided with hearing aids for both ears.  

Additionally, in March 2009, the Veteran submitted an internet 
article regarding the duties of a forward observer, as well as 
in-service pictures of himself working around large guns.   

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused by 
his in-service noise exposure.  In this regard, the Board notes 
that the Veteran is competent to report the symptoms of hearing 
loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he has 
experienced difficulty hearing since service.  

 Moreover, the Board finds no reason to doubt the credibility of 
the Veteran or his fellow service members in reporting exposure 
to noise during service.  Similarly, the Board finds no reason to 
doubt the credibility of the Veteran or his wife in reporting a 
continuity of hearing loss symptomatology since service.  His 
records are internally consistent, and it is facially plausible 
that he had significant exposure to artillery noise while in 
service, especially given his exposure to combat during the 
Vietnam War.  Moreover, as discussed above, given the Veteran's 
combat service, VA must accept that he incurred the in-service 
injury because his reports of in-service exposure to artillery 
noise during Vietnam are consistent with the circumstances, 
conditions, and hardships of his service.  

The Board acknowledges the September 2007 VA examiner's opinion 
that it was less likely than not that the Veteran's hearing loss 
was the result of his military noise exposure.   However, after a 
careful review of the all of the medical and lay evidence of 
record, the Board, in its role as a finder of fact, finds that 
the Veteran's reports of in-service noise exposure and continuity 
of symptomatology since service, as well as the statements of his 
wife and two fellow service members, are at least as persuasive 
as the September 2007 VA examiner's opinion in determining the 
onset and etiology of the Veteran's bilateral hearing loss.  In 
this regard, the Board finds it significant that the September 
2007 VA examiner appears to have based her opinion solely on the 
fact that the Veteran's service treatment records failed to 
reveal evidence of hearing loss upon discharge from service.  
While she noted the Veteran's reports of a continuity of 
symptomatology since 1972 at the outset of the examination 
report, she does not appear to have considered this reported 
history in rendering her opinion.  As such, the September 2007 
medical opinion is of little probative value.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's reports, but instead relied on medical records to 
provide a negative opinion).  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's hearing loss cannot be reasonably 
disassociated from his noise exposure during service.  As such, 
he meets all of the elements required for service connection.  He 
currently has hearing loss by VA standards.  See 38 C.F.R. § 
3.385.  Additionally, he has consistently reported the incidents 
in service that caused this condition, as is evidenced by the 
September 2007 VA examination report, his statements supporting 
his claim, his wife's statement, and the statements of two fellow 
service members, and which is further bolstered by his combat 
service in Vietnam.  Moreover, he has provided competent and 
credible evidence of a continuity of symptomatology since 
service.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 3.102.  Therefore, the Veteran's claim for service 
connection for bilateral hearing loss is granted.  


III.  Entitlement to an initial rating in excess of 10 percent 
for service-connected PTSD from March 5, 2007, to June 10, 2008

The Veteran was initially granted service connection for PTSD in 
January 2008 and was assigned a 10 percent disability rating 
under DC 9411, effective March 5, 2007.  The Veteran disagrees 
with this assignment and contends that a higher rating is 
warranted.  The Board notes that, subsequently, in a February 
2009 rating decision, the RO increased the Veteran's disability 
rating for PTSD to 30 percent, effective June 11, 2008, and in a 
November 2009 rating decision, the RO again increased his PTSD 
evaluation to 50 percent, effective June 11, 2008.  

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 
9411.  A 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress; or where symptoms are controlled by continuous 
medication.  Id.  

A 30 percent evaluation is assigned where there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood; anxiety and suspiciousness; weekly 
panic attacks; chronic sleep impairment; and mild memory loss, 
such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; nearly continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of 
VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores ranging 
from zero to 100 percent, representing the psychological, social, 
and occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond to 
better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including a VA examination report and VA 
treatment records indicates that the Veteran's PTSD 
symptomatology warrants a 50 percent disability rating for the 
period of March 5, 2007, to June 10, 2008.   

In August 2007, the Veteran was provided with a formal VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file.  The Veteran reported that he had few 
close friends with whom he socialized, but stated that he was 
very close with his in-laws.  He also reported that his 
activities including participating with the VFW and American 
Legion, spending time with his wife, and traveling, and indicated 
that he was reluctant to resume mental health treatment for fear 
of "opening old wounds."    The examiner noted that the Veteran 
had suicidal ideation when he first returned from Vietnam, but 
reported that he had never made a suicidal attempt.  

On examination, the Veteran was neatly groomed, appropriately 
dressed, and restless; he had spontaneous speech with occasional 
stuttering, a constricted affect, and an anxious and depressed 
mood.  Additionally, the examiner reported that the Veteran had 
sleep impairment, being able to sleep for only three to four 
hours a night.  In this regard, the Veteran reported that he woke 
up during the night due to intrusive thoughts and nightmares, and 
sometimes woke up crying.  The Veteran denied having 
hallucinations, obsessive/ritualistic behavior, panic attacks, or 
suicidal/homicidal thoughts, but reported having frequent 
disturbing memories of Vietnam.  The examiner reported that the 
Veteran was unable to do serial 7s, and had a short attention 
span.  The examiner also indicated that the Veteran had normal 
remote memory, but mildly impaired recent memory.  

In regard to his current symptomatology, the examiner reported 
that the Veteran had persistent re-experiencing of traumatic 
events as evidenced by recurrent and intrusive distressing 
recollections of events, including images thoughts and 
perceptions; recurrent distressing dreams of an event; intense 
psychological distress at exposure to internal and external cues 
that symbolized or resembled an aspect of the traumatic event; 
and psychological reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of the traumatic 
event.  The examiner also reported that the Veteran persistently 
avoided stimuli associated with trauma, including making efforts 
to avoid thoughts, feelings, or conversations associated with the 
trauma, and making efforts to avoid activities, places, or people 
that aroused recollections of the trauma.  The examiner also 
indicated that the Veteran had a restricted range of affect, 
including being unable to have loving feelings.  Finally, the 
doctor noted that the Veteran had persistent symptoms of 
increased arousal, including difficulty falling or staying 
asleep, irritability/outbursts of anger, hypervigilance, and an 
exaggerated startle response.  

Based on her examination, the examiner diagnosed the Veteran with 
PTSD, with symptoms that were chronic in nature and that seemed 
to worsen when he was alone and ruminated on his issues.  The 
examiner also assigned the Veteran a GAF score of 50, reporting 
that the Veteran's disturbance caused clinically significant 
distress or impairment in social and occupational functioning.  
In this regard, the examiner stated that the Veteran had moderate 
impairment with a guarded prognosis.  Although the examiner also 
provided the opinion that the Veteran was not totally 
occupationally and socially impaired due to his PTSD, she did 
report that the Veteran had an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to his PTSD symptoms.  

Subsequently, during VA treatment in May 2008, a doctor noted 
that the Veteran's initial mental health clinic evaluation had 
been conducted in March 2008 and reported that the Veteran was to 
begin outpatient PTSD therapy that month.  The doctor also noted 
that the Veteran's current PTSD symptoms included anxiety, 
loneliness, episodic tearfulness, crowd avoidance, low mood, 
hypervigilance, mild paranoia, and disturbed sleep with vivid 
combat-related nightmares with recurring flashbacks.  Regarding 
the Veteran's mental status, the May 2008 doctor reported that 
the Veteran was oriented in all spheres, was neat and clean in 
appearance, and seemed pleasant, spontaneous, and not labile.  
The doctor also reported that the Veteran had a restricted 
affect, no delusions or hallucinations, and good insight and 
judgment.  Based on his evaluation, the doctor diagnosed the 
Veteran with PTSD and depression, and assigned him a GAF score of 
60.   

VA treatment records indicate that, in May 2008, the Veteran 
began attending a four-month weekly psychiatric counseling group.

Based on a thorough review of all of the evidence of record, as 
outlined above, the Board finds that, for the period of March 5, 
2007, to June 10, 2008, the Veteran's total disability picture 
most closely approximated the criteria for a 50 percent 
disability rating.  In reaching this determination, the Board 
finds it significant that the August 2007 VA examiner, who 
conducted a comprehensive assessment of the Veteran's psychiatric 
condition, diagnosed him as having PTSD and estimated that his 
GAF score was 50, which as discussed above, is indicative of 
serious symptoms, or serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  Further, 
the Veteran's symptomatology of impaired short-term memory, 
impaired sleep, an anxious and depressed mood, persistent re-
experiencing of traumatic events,  restricted range of affect 
(i.e., unable to have loving feelings, constricted affect), 
intrusive thoughts and nightmares, difficulty falling or staying 
asleep, irritability/outbursts of anger, hypervigilance, 
exaggerated startle response, and lack of friends, correspond 
with a GAF score of 50.  Although the Board acknowledges that the 
May 2008 doctor assigned the Veteran a GAF score of 60, 
indicating only moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social and occupational functioning (e.g., few 
friends, conflicts with peers or co-workers), the Board finds the 
Veteran's demonstrated symptoms at that time to be more probative 
than the GAF score assignment.  In this regard, the Board points 
out that the May 2008 doctor reported that the Veteran's current 
symptomatology included anxiety, loneliness, episodic 
tearfulness, crowd avoidance, low mood, hypervigilance, mild 
paranoia, and disturbed sleep with vivid combat-related 
nightmares with recurring flashbacks.  

In short, the Board finds that, since March 2007, the Veteran's 
PTSD had resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; impairment of short-term memory; disturbance of mood; and 
difficulty in establishing and maintaining effective work and 
social relationships, thereby warranting a 50 percent rating for 
PTSD.  In this regard, the Board has considered whether a staged 
rating is appropriate; however, in the present case, the evidence 
of record fails to reveal any distinct time periods during which 
the Veteran's PTSD symptomatology has significantly changed, and 
as such, the Board finds that a uniform evaluation is warranted.

The issue of entitlement to an initial rating in excess of 
50 percent for PTSD, to include entitlement to a TDIU, 
from March 5, 2007, forward is the subject of the remand 
below.


ORDER

Service connection for bilateral hearing loss is granted.  

An initial 50 percent evaluation for PTSD from March 5, 2007, to 
June 10, 2008 is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Entitlement to an initial rating in excess of 50 percent for 
PTSD, to include entitlement to a TDIU, from March 5, 2007, 
forward

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

At the outset, the Board notes that, during VA treatment in May 
2008, the Veteran reported that he was applying for Social 
Security Administration (SSA) benefits.   To date, however, a 
complete copy of the Veteran's SSA records has not been 
associated with the claims file.  In this regard, the Board notes 
that the possibility that SSA records could contain evidence 
relevant to the claim cannot be foreclosed absent a review of 
those records.  As such, these records must be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Veteran has reported that his PTSD symptomatology has 
worsened since his most recent VA examination, which was 
conducted in December 2008.  See July 2009 Form 21-4138 and 
August 2009 Form 21-4138.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current nature, 
extent, and severity of his PTSD.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand this 
claim.  As this case must be remanded for the foregoing reason, 
copies of any recent treatment records from the Nashville, 
Tennessee, VA medical center should also be obtained on remand.  
See 38 U.S.C.A. § 5103.  

Further, the Board notes that, in a May 2010 statement, the 
Veteran reported that he is currently unable to work as a result 
of his disabilities, including his PTSD.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that, when evidence of 
unemployability is presented in cases such as this, the issue of 
whether a TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  Id. at 
452-53.  In this regard, in Rice, the Court determined that there 
is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim 
for TDIU is considered part and parcel of the claim for benefits 
for the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's initial claim for compensation benefits 
should be developed and addressed on remand.  That is, the AOJ 
should address whether a TDIU is warranted when it re-adjudicates 
the initial rating issue on appeal.



Entitlement to service connection for Parkinson's disease

Finally, in regard to his claim for service connection for 
Parkinson's disease, the record reflects that, in April 2009, the 
Veteran filed a notice of disagreement (NOD) to the February 2009 
rating decision that denied service connection for Parkinson's 
disease.  The Board finds that the Veteran's NOD regarding this 
issue was timely filed with the agency of original jurisdiction.  
See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  
Significantly, however, the record does not reflect that the RO 
has issued a statement of the case (SOC) in response to the 
Veteran's April 2009 NOD.  In such cases, the Board is required 
to remand the issue to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
PTSD from the Nashville, Tennessee, VA 
Medical Center, dated since November 2009.

2.  Make arrangements to obtain copies of 
all documents or evidentiary material 
pertaining to the Veteran's application(s) 
for SSA disability benefits.   If these 
records are not available, a negative 
reply must be provided.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his social 
and industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

The examiner should also state whether the 
Veteran's service-connected disabilities 
(i.e., PTSD, hearing loss, and tinnitus) 
render him unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

5.  Issue a statement of the case addressing 
the claim of entitlement to service 
connection for Parkinson's disease.  Inform 
the Veteran that in order to complete the 
appellate process for this matter he should 
submit a timely substantive appeal.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter should 
be returned to the Board.

6.  Finally, readjudicate the Veteran's 
claim on appeal (that is, entitlement to an 
initial rating in excess of 50 percent for 
PTSD, to include entitlement to a TDIU, from 
March 5, 2007, forward).  If the benefit 
sought on appeal is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


